—In an action to recover damages for negligent supervision, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Fredman, J.), entered April 2, 1999, as granted that branch of the defendants’ motion which was for summary judgment *572dismissing the complaint pursuant to CPLR 3212 insofar as asserted against the defendant Yonkers Board of Education.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that this action insofar as asserted, against the Yonkers Board of Education was barred by the exclusivity of the Workers’ Compensation remedy (see, Workers’ Compensation Law § 11). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.